Digitally signed by
                                                                        Reporter of Decisions
                                                                        Reason: I attest to the
                        Illinois Official Reports                       accuracy and
                                                                        integrity of this
                                                                        document
                                  Appellate Court                       Date: 2017.06.29
                                                                        09:18:15 -05'00'




                   Dore v. Quezada, 2017 IL App (1st) 162142



Appellate Court    JOHN N. DORE d/b/a John N. Dore and Associates, Plaintiff-
Caption            Appellant, v. CARLOS QUEZADA, JR., and TAPAS QUEZADA,
                   INC., Defendants (Baongoc Aggen and Broadview Cooperative
                   Apartments, Inc., Third-Party Respondents-Appellees).



District & No.     First District, First Division
                   Docket No. 1-16-2142


Filed              May 8, 2017
Rehearing denied   June 6, 2017



Decision Under     Appeal from the Circuit Court of Cook County, No. 14-M1-147913;
Review             the Hon. Daniel J. Kubasiak, Judge, presiding.



Judgment           Affirmed.


Counsel on         Dore Law Offices LLC, of Chicago (James Dore and John N. Dore, of
Appeal             counsel), for appellant.

                   LAF (Kari Beyer, of counsel), and Jenner & Block LLP (Christopher
                   C. Dickinson and Laura L. Norris, of counsel), both of Chicago, for
                   appellee Baongoc Aggen.



Panel              JUSTICE HARRIS delivered the judgment of the court, with opinion.
                   Justices Simon and Mikva concurred in the judgment and opinion.
                                              OPINION

¶1        Plaintiff-appellant, John N. Dore d/b/a John N. Dore and Associates, obtained a judgment
     in Cook County circuit court against Carlos Quezada, Jr., (Quezada) and Tapas Quezada, Inc.
     (Tapas Quezada) (collectively, defendants) on May 11, 2015. Plaintiff initiated supplemental
     proceedings pursuant to section 2-1402 of the Code of Civil Procedure (735 ILCS 5/2-1402
     (West 2014)) with the filing of third-party citations against Baongoc Aggen and Broadview
     Cooperative Apartments, Inc. (Broadview) (collectively, respondents). Plaintiff served a
     citation upon Quezada by substitute service on September 28, 2015 by leaving a copy with
     Aggen at 918 W. Roosevelt Rd., #2-W, Broadview, Illinois (the Broadview apartment).
     Pursuant to the citation proceeding against Broadview and Aggen, plaintiff identified Aggen’s
     ownership of the Broadview apartment, arguing that it was also owned by Quezada and
     therefore subject to turnover. After conducting an evidentiary hearing, the trial court found the
     Broadview apartment was exclusively Aggen’s property. Accordingly, the trial court denied
     the motions for judgments against respondents and terminated the proceedings. The trial court
     quashed Quezada’s citation served via substitute service. This timely appeal followed.
¶2        Plaintiff raises several issues for our review on appeal: (1) the trial court committed
     reversible error when it held that the evidence established Quezada held Aggen’s property in a
     resulting trust, (2) the trial court erred by relying on Quezada’s affidavit, (3) the court should
     have required a pleading seeking a declaration of a resulting trust, (4) the trial court erred in
     failing to impose sanctions on Aggen, (5) the trial court erred in declaring Aggen could assert a
     homestead exemption, and (6) the trial court erred in quashing the citation to discover assets
     served upon Quezada via substitute service.

¶3                                           JURISDICTION
¶4        On July 6, 2016, the trial court entered an order dismissing the citation to discover assets
     served on respondents. On August 1, 2016, plaintiff filed its notice of appeal. Accordingly, this
     court has jurisdiction over this matter pursuant to article VI, section 6, of the Illinois
     Constitution and Illinois Supreme Court Rules 301 and 304(b)(4). Ill. Const. 1970, art. VI, § 6;
     Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 304(b)(4) (eff. Mar. 8, 2016).

¶5                                        BACKGROUND
¶6       On November 3, 2014, plaintiff filed a breach of contract action against defendants for
     failure to remit payment associated with legal services. Defendants were served via alternative
     service, and an ex parte judgment in the amount of $8581.88 plus costs was entered against
     them.
¶7       On August 25, 2015, plaintiff served Aggen with a citation to discover assets in an attempt
     to satisfy the judgment. On August 27, 2015, plaintiff served Broadview with a citation to
     discover assets and notice to enforce judgment. On September 28, 2015, plaintiff attempted to
     serve Quezada through substitute service on Aggen at the Broadview apartment.
¶8       On September 16, 2015, Aggen appeared on the citation’s return date. The proceeding was
     continued so Aggen could produce responsive documents. In discovery, plaintiff obtained a
     copy of shares of stock issued by Broadview naming Aggen and Quezada as joint tenants with
     rights of survivorship. The stock was issued on August 26, 2014. Discovery also showed that


                                                 -2-
       Broadview reissued the shares on September 19, 2015, removing Quezada and placing
       Aggen’s parents’ name on them.
¶9          On September 24, 2015, Broadview filed an answer to the citation, stating that it held none
       of Quezada’s property on the date of service. On November 20, 2015, Aggen filed an answer in
       which she stated that she held none of Quezada’s property on the date of service. On December
       21, 2015, Aggen provided a response to the citation and claim of ownership of the Broadview
       apartment. She provided an amended response with additional material on January 11, 2016. In
       her amended response, Aggen argued she was the sole owner of the apartment shares because
       Quezada held the shares in a resulting trust for her benefit. She supported this based on the fact
       that Quezada contributed no funds to the apartment purchase and she was the sole signatory on
       all the transaction documentation. Aggen provided her affidavit along with various documents
       from the purchase of the apartment. She attached the shares first issued in August 2014 and
       then reissued in September 2015. She also attached the affidavits of Quezada, Sandra Cruz (a
       realtor), and her father, Nghi Truong.
¶ 10        Plaintiff filed a reply and objections to Aggen’s amended response. In his reply, plaintiff
       argued that the service of the citation upon Aggen created a lien on the shares she held jointly
       with Quezada. He asserted that Quezada’s removal from the shares with the assistance of
       Broadview constituted a violation of the prohibition contained in the citation. He further
       asserted that Aggen had to file a declaratory judgment action in order for the court to declare
       that there was a resulting trust. Plaintiff also took issue with Aggen’s homestead exemption
       claim and the lack of documentation concerning the source of funds for the apartment
       purchase. On March 2, 2016, the trial court ordered an evidentiary hearing and issued a rule to
       show cause against Quezada based on his failure to appear.
¶ 11        During discovery, plaintiff also discovered that Aggen had negotiated a $1000 check
       payable to herself and Quezada after she had been served with the citation. As a result of this
       discovery, on April 8, 2016, plaintiff moved for the entry of judgment against Aggen and for
       sanctions. The court continued the motion to the evidentiary hearing date.
¶ 12        The evidentiary hearing was held on May 11, May 20, and June 2, 2016. At the hearing,
       Aggen testified regarding her relationship with Quezada and how she came to purchase the
       Broadview apartment. She testified as to the source of the funds and how Quezada came to be
       listed on the stock. She also testified as to the $1000 check that had been issued to her and
       Quezada. She testified that the money to purchase both apartments came from her parents in
       Vietnam. The money was transferred from Vietnam via an informal process that involved
       Vietnamese friends loaning her money here and her father paying the families back in
       Vietnam. Her father testified and explained that the funds came from the sale of his house in
       Vietnam. He also testified to the informal money transfers and explained there was no other
       way to transfer funds from Vietnam to the United States and that all of his records concerning
       the sale and his Vietnam bank accounts were still in Vietnam.
¶ 13        Shawn Bolger, an attorney for the seller of an apartment at 2212 S. 12th Avenue in
       Broadview, Illinois, was called to testify regarding the $1000 check. Bolger testified that in
       August 2015, he received a $1000 earnest money check bearing the name of Aggen and
       Quezada. When the transaction did not close, he reissued the check the same way it had been
       received, under the name of Aggen and Quezada. He identified the real estate contract related
       to the earnest money, which only listed Aggen as purchaser. Additionally, only Aggen
       executed the authorization to release earnest money.

                                                   -3-
¶ 14       Broadview’s secretary, Richard Schram, testified that he attended the Broadview
       apartment closing. Only Aggen applied to join the cooperative. At the closing he discussed
       with Aggen about placing someone else on the shares. He described to Aggen what a
       beneficiary was but did not inform her that Quezada would appear on the stock certificates. He
       stated that he provided copies of the stock a few days after the closing. He also testified that at
       some point Quezada approached him about removing his name from the shares. Quezada
       wanted Aggen’s parents listed in his place. Schram prepared the new shares, and Aggen signed
       off on the transfer. It was Schram’s suggestion to put Quezada on the shares as a joint tenant
       with a right of survivorship.
¶ 15       Lastly, Sandra Cruz testified that she acted as a real estate broker for Aggen in connection
       with the Broadview apartment transaction. Aggen made the offer to buy the apartment and
       provided the earnest money. “The attorney” suggested Aggen name a beneficiary, and she
       explained what a beneficiary was to Aggen. None of the closing documents contained
       language about Quezada becoming a joint tenant, and the closing could have taken place
       without Quezada present. She did not speak to Aggen’s parents about the purchase and did not
       know their names but believed the apartment was for Aggen and her parents.
¶ 16       On June 6, 2016, plaintiff moved to reopen proofs to admit a certified deed from 3221 N.
       California #1G, Chicago as evidence, which showed Aggen as the property owner. The trial
       court granted the motion, and the deed was admitted.
¶ 17       On July 6, 2016, the trial court denied plaintiff’s motions for judgment against
       respondents, terminated and dismissed the citations served upon them, quashed the citation
       served on Quezada via alternative service, and denied all sanctions plaintiff sought to impose
       on Aggen.
¶ 18       This timely appeal followed.

¶ 19                                            ANALYSIS
¶ 20        Plaintiff argues that the trial court erred when it found Quezada held the Broadview
       apartment in a resulting trust for the benefit of Aggen. Plaintiff takes issue with several of the
       trial court’s actions. He contends the trial court erred in relying on Quezada’s affidavit, the
       evidence in support of the resulting trust was inherently unbelievable, and the intent of Aggen
       and Quezada was for both to have an interest in the property.
¶ 21        Where the trial court heard testimony and made credibility findings, we review the trial
       court’s decision under a manifest weight of the evidence standard. Bazydlo v. Volant, 164 Ill.
       2d 207, 214-15 (1995). A trial court’s finding is against the manifest weight of the evidence
       only when an opposite conclusion is apparent or when findings appear to be unreasonable,
       arbitrary, or not based on the evidence. Leonardi v. Loyola University of Chicago, 168 Ill. 2d
       83, 106 (1995).
¶ 22        A resulting trust is created by operation of law and has its roots in the presumed intention
       of the parties. In re Estate of Wilson, 81 Ill. 2d 349, 355 (1980). A resulting trust generally
       arises where one person purchases property with his own funds and allows title to be taken in
       the name of another. Id. The burden of proof is upon the party seeking to establish a resulting
       trust, and the evidence must be clear, convincing and unmistakable. Id. at 356. In order to
       establish a resulting trust, however, the intent of the parties must be alleged and established



                                                    -4-
       because a court cannot impose a trust where the intent of the parties is unclear. In re Estate of
       Wilkening, 109 Ill. App. 3d 934, 943 (1982).
¶ 23        We disagree with plaintiff and conclude that the trial court’s finding that the Broadview
       apartment was held in a resulting trust for the benefit of Aggen was not against the manifest
       weight of the evidence. Initially, plaintiff argues that the stock certificate showing Quezada as
       a joint tenant with a right of survivorship demonstrates Aggen’s intent to provide a gift. While
       it is true a gift may exist where the grantor takes title to the property in the name of herself and
       another person jointly, “if the purchase price was paid by only one of such grantees, this
       indicates an intent that the grantee is the only one beneficially interested in the property.”
       Gary-Wheaton Bank v. Meyer, 130 Ill. App. 3d 87, 91-92 (1984). In such a situation, “the
       expressed intent as shown by the deed must give way to the rule of equity which protects the
       party paying the purchase price by raising a resulting trust in [her] favor.” Id. (citing Prassa v.
       Corcoran, 24 Ill. 2d 288, 292 (1962)). Even accepting plaintiff’s argument that the stock
       shows an intent to provide a gift, plaintiff cannot overcome the fact that Aggen provided the
       funds for the entire transaction. The evidence before the trial court showed Aggen, not
       Quezada, provided the entire purchase price of the Broadview apartment. Moreover, Aggen is
       the sole party to the proprietary lease, the sale agreement, the bill of sale, and the closing
       statement. The record also shows that Aggen’s parents emigrated to the United States on
       October 1, 2015. The impending arrival of her parents supports the explanation regarding the
       stock transfer only weeks before, on September 19, 2015. This documentary evidence showing
       Aggen as the sole purchaser is enough to support the trial court’s finding of a resulting trust in
       Aggen’s favor.
¶ 24        Outside of the documentary evidence, the testimonial evidence also supports the
       conclusion that a resulting trust was created for the benefit of Aggen. Aggen testified she
       allowed Quezada’s name to be on the certificates at the urging of Schram in case something
       happened to her. Her testimony showed that she was battling a cancer diagnosis at the time and
       had no family in the United States. She was informed that if nobody was listed and she died,
       the apartment would revert back to the cooperative. She further testified that she did not know
       what joint tenants with right of survivorship meant. Aggen, along with Cruz, testified that the
       apartment was for herself and her parents once they arrived from Vietnam. Aggen’s father also
       testified that he had provided the funds for the purchase through the sale of his home in
       Vietnam. Given the above evidence, we conclude that the trial court’s finding was not
       unreasonable, arbitrary, or not based on the evidence. Leonardi, 168 Ill. 2d at 106.
¶ 25        In reaching this conclusion, we reject plaintiff’s suggestion Aggen, Cruz, and Troung did
       not testify credibly. It is well established that when applying a manifest weight of the evidence
       standard, a reviewing court will not substitute its judgment for that of the trial court on such
       matters as witness credibility, the weight to be given evidence, and the inferences to be drawn
       from the evidence, even if the reviewing court would have reached a different conclusion if it
       had been the trier of fact. In re A.W., 231 Ill. 2d 92, 102 (2008); In re Lakita B., 297 Ill. App. 3d
       985, 994 (1998). The credibility to be given to Aggen, Cruz, Troung, and other witnesses was
       for the trial court to determine. While plaintiff points out inconsistencies with various aspects
       of their testimony, it was the trial court’s job to weigh them and make a credibility
       determination. The trial court found them to be credible witnesses, and nothing in the record
       demonstrates we should disregard these findings.



                                                     -5-
¶ 26        We also conclude that the trial court’s reliance on Quezada’s affidavit, if any, was harmless
       because the testimony in the affidavit was cumulative of the testimony of Aggen. Pharr v.
       Chicago Transit Authority, 220 Ill. App. 3d 509, 517 (1991).
¶ 27        We do not address plaintiff’s argument that Aggen should have filed a counterclaim in
       order to raise a resulting trust issue because plaintiff has waived review of the issue. While
       plaintiff did make this assertion below, plaintiff did not properly raise it and failed to seek a
       ruling on it. In his reply below, he did not seek to have Aggen file a counterclaim or declaratory
       judgment action raising the trust issue. Similarly, at the evidentiary hearing, plaintiff discussed
       his belief about what Aggen should have filed but provided no case law and again failed to
       have the court rule on the matter. Based on this inaction, plaintiff has waived review of any
       alleged defect in Aggen’s response. See Dolce v. Dolce, 108 Ill. App. 3d 817, 820 (1982)
       (waiving argument concerning “technical errors” where no motion to strike is presented to the
       trial court).
¶ 28        We conclude the trial court’s finding that the Broadview apartment was held in a resulting
       trust for the benefit of Aggen was not against the manifest weight of the evidence.
       Accordingly, Quezada had no interest in the Broadview apartment that could be used to satisfy
       the judgment against him.1
¶ 29        Next, plaintiff argues that the trial court erred in failing to impose sanctions against Aggen.
       This argument relates to the negotiation of a $1000 check issued to Aggen and Quezada
       jointly. On April 8, 2016, plaintiff brought a motion for judgment and sanctions. Plaintiff
       argued that because Aggen had failed to disclose the $1000 check, both her answer to the
       citation and her affidavit of completeness, which stated she had none of Quezada’s property,
       were false. Plaintiff sought sanctions under Rule 137(a), Rule 219(c), and based on the court’s
       own inherent authority. Ill. S. Ct. R. 137(a) (eff. July 1, 2013); R. 219(c) (eff. July 1, 2002).
¶ 30        Before this court plaintiff argues for de novo review but fails to support why de novo
       review would be proper when Illinois case law holds that whether to sanction a party is
       committed to the sound discretion of the trial court. See Dowd & Dowd, Ltd. v. Gleason, 181
       Ill. 2d 460, 487 (1998) (stating that the decision to impose sanctions under Rule 137 is
       committed to the sound discretion of the circuit court); Kauk v. Matthews, 100 Ill. App. 3d 107,
       115 (1981) (sanctions under section 2-1402 or Illinois Supreme Court Rule 277(h) (eff. Nov. 1,
       1978) are imposed at the discretion of the trial court); Shimanovsky v. General Motors Corp.,
       181 Ill. 2d 112, 120 (1998) (imposing sanctions under Rule 219(c) is within the discretion of
       the trial court); Cronin v. Kottke Associates, LLC, 2012 IL App (1st) 111632, ¶ 42 (imposing
       sanctions based on the court’s inherent power is reviewed under an abuse of discretion).
       Accordingly, we review the trial court’s decision to not impose sanctions under an abuse of
       discretion standard.
¶ 31        In seeking sanctions, plaintiff relies on section 3-110(a) of the Uniform Commercial Code;
       however, such reliance is misplaced. Section 3-110(a) pertains to the identification of a person
       to whom an instrument is payable. 810 ILCS 5/3-110(a) (West 2014). Relying on this section,
       plaintiff argues Bolger’s intent, as the issuer, determines to whom the $1000 check should be
       paid. However, simply because an instrument may be payable to Quezada does not necessarily
       lead to the conclusion he had an “interest” in the funds.

           1
             Because we determine that Quezada had no interest in the subject property, we decline to address
       the trial court’s ruling that Aggen would be entitled to a homestead exemption.

                                                     -6-
¶ 32        When a third party asserts rights to the property in question, the claimant’s rights shall be
       determined in accordance with the garnishment statute. 735 ILCS 5/12-701 et seq. (West
       2014); Bank of Aspen v. Fox Cartage, Inc., 126 Ill. 2d 307, 314 (1989). In Zucker v. United
       States Computer Corp., this court held that the judgment debtor’s designation as remitter on a
       cashier’s check did not give the debtor a garnishable legal interest in the funds represented by
       the checks. 85 Ill. App. 3d 759, 767 (1980). In so holding, we determined that the term
       “ ‘interest’ ” as “read in context of section 7 of the garnishment act *** refer[red] to a property
       right constituting less than full ownership in the property sought to be garnished.” Id.
¶ 33        Guided by the above case law, we find no abuse of discretion on the part of the trial court
       for its decision to not sanction Aggen. We conclude, as did the trial court, Quezada had no
       ownership interest in the $1000. The evidence showed that the $1000 check was issued by
       Shawn Bolger in his role as escrow agent for a second apartment Aggen was looking to
       purchase. Aggen testified that she had Quezada’s name placed on the check because she was
       unsure if she would be able to close on the apartment and wanted him to be able to pick up the
       check since she did not have a car. Aggen further testified that the funds for the $1000 check
       came from her father and were drawn solely from her bank account. The relevant
       documentation for the purchase shows that Aggen was listed as the sole buyer. The earnest
       money release form shows Aggen as the sole purchaser and also contains only her signature
       authorizing the release of funds. Quezada’s name appears on none of the transaction
       documents. Further, Bolger testified that he only issued the refund check to Aggen and
       Quezada because their names had appeared on the original. Aggen testified that Quezada
       signed the check over to her and has made no further claim to its proceeds. Given these facts,
       we agree with the trial court that Quezada had no garnishable interest in the proceeds. Id.
       Because no violation of the citation occurred, the trial court did not abuse its discretion in
       deciding not to sanction Aggen.2
¶ 34        Finally, plaintiff argues that the trial court erred in sue sponte quashing Quezada’s citation
       served via substitute service. Plaintiff served Quezada by leaving a copy of the citation with
       Aggen at the Broadview apartment. At the evidentiary hearing, Aggen testified that Quezada
       never lived at the apartment. The affidavit of the special process server averred that Quezada’s
       name was not on the mailbox. Based on the testimony and evidence presented at the hearing,
       the trial court, sua sponte, concluded that Quezada did not reside there and therefore service
       was not effective.
¶ 35        This issue raises two questions: (1) was it proper for the trial court to sua sponte raise the
       issue of personal jurisdiction over Quezada, and (2) if the issue was properly raised, was the
       trial court correct in finding substitute service ineffective?
¶ 36        The first question presents a question of law, and we review this issue under a de novo
       standard. Williams v. Board of Trustees of the Morton Grove Firefighters’ Pension Fund, 398
       Ill. App. 3d 680, 687 (2010). If the trial court could raise the issue sua sponte, the more
       deferential manifest weight of the evidence standard applies to whether the summons should
       have been quashed because the trial court’s ruling is based in part on the live testimony and

          2
             The trial court’s order only references sanctions related to the citation, and plaintiff never
       obtained a ruling on any other possible sanctionable conduct. Accordingly, plaintiff has waived any
       further review of the issue. See McCullough v. Gallaher & Speck, 254 Ill. App. 3d 941, 946 (1993)
       (failing to obtain a ruling on an issue results in waiver of issue on appeal).

                                                    -7-
       credibility of Aggen. Royal Extrusions Ltd. v. Continental Window & Glass Corp., 349 Ill.
       App. 3d 642, 645 (2004).
¶ 37        Initially, plaintiff argues that the trial court should not have even discussed or ruled upon
       the propriety of Quezada’s summons. This appears to be a matter of first impression in Illinois,
       as neither the parties’ nor our research uncovered any cases where a trial court raised the issue
       of personal jurisdiction sua sponte concerning a nonappearing party. Citing Greenlaw v.
       United States in support of his argument, plaintiff relies on the general proposition that courts
       should not create an issue where it has not been raised by a party. 554 U.S. 237, 243-44 (2008).
       While defendant is not a party to this appeal, respondents argue the trial court did not err in
       quashing the summons and citation of Quezada. Respondents argue that a trial court, pursuant
       to Rule 277, has wide discretion in managing supplemental proceedings before it. Ill. S. Ct. R.
       277 (eff. Jan. 4, 2013); Kauk v. Matthews, 100 Ill. App. 3d 107, 113 (1981) (noting a trial court
       is given wide discretion in supplemental proceedings to protect the rights and interests of all
       parties).
¶ 38        Rule 277 provides that a supplementary proceeding is commenced by service of a citation
       upon the party against whom it is brought. Ill. S. Ct. R. 277(b). The citation is required to be
       served and returned “in the manner provided by rule for service, otherwise than by publication,
       of a notice of additional relief upon a party in default.” Ill. S. Ct. R. 277(c). Illinois Supreme
       Court Rule 105, which provides for service of a notice of additional relief upon a party in
       default, sets forth two means by which a citation may be served, namely (1) “any method
       provided by law for service of summons, either within or without this State” and (2) “prepaid
       certified or registered mail addressed to the party, return receipt requested, showing to whom
       delivered and the date and address of delivery.” Ill. S. Ct. R. 105 (eff. Jan. 1, 1989).
¶ 39        While not directly on point, our research has found that in certain circumstances, a federal
       district court may raise the issue of personal jurisdiction sua sponte. Several circuits have held
       that when an entry of default is sought against a party who has otherwise failed to appear or
       plead, a district court may sua sponte review personal jurisdiction. Sinoying Logistics Pte Ltd.
       v. Yi Da Xin Trading Corp., 619 F.3d 207, 213-14 (2d Cir. 2010) (citing In re Tuli, 172 F.3d
       707, 712 (9th Cir. 1999)); Williams v. Life Savings & Loan, 802 F.2d 1200, 1203 (10th Cir.
       1986); System Pipe & Supply, Inc. v. M/V Viktor Kurnatovskiy, 242 F.3d 322, 324 (5th Cir.
       2001); Mwani v. Bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005). This is done not to assert a personal
       defense on behalf of a nonappearing party, but to ensure the court has the power to enter the
       impending judgment. Sinoying, 619 F.3d at 213-14.
¶ 40        We believe Illinois courts have a similar responsibility and conclude that the trial court
       acted appropriately when it sua sponte raised the issue of personal jurisdiction over Quezada.
       After disposing of the proceedings against the third-party respondents, the only matter left
       pending before the trial court was the citation served on Quezada. The citation had called for
       him to appear on October 19, 2015. Quezada failed to appear on that date, and on March 2,
       2016, the trial court issued a rule to show cause as to why he should not be held in contempt.
       Accordingly, the next step would be for the trial court to hold Quezada in contempt. However,
       any such contempt order would be void if the trial court lacked personal jurisdiction over
       Quezada. See County of Lake v. Spare Things, 27 Ill. App. 3d 179, 184 (1975) (stating that
       personal jurisdiction is necessary for enforcement of a contempt order). Given this procedural
       posture and the fact this was a supplemental proceeding under Rule 277, we find no error in the
       trial court’s sua sponte inquiry regarding its personal jurisdiction over Quezada.

                                                   -8-
¶ 41        Turning to the trial court’s decision to quash the service on Quezada, we conclude the trial
       court did not abuse its discretion in quashing service. Section 2-203 of the Code of Civil
       Procedure governs service upon an individual and allows for substitute service:
                “(2) by leaving a copy at the defendant’s usual place of abode, with some person of the
                family or a person residing there, of the age of 13 years or upwards, and informing that
                person of the contents of the summons, provided the officer or other person making
                service shall also send a copy of the summons in a sealed envelope with postage fully
                prepaid, addressed to the defendant at his or her usual place of abode ***.” 735 ILCS
                5/2-203(a)(2) (West 2014).
       A return of abode service must show strict compliance with all of the requirements set forth in
       section 2-203, “since the same presumption of validity that attaches to a return reciting
       personal service does not apply to substitute[ ] service.” State Bank of Lake Zurich v. Thill, 113
       Ill. 2d 294, 309 (1986).
¶ 42        In quashing the summons and citation, the trial court found, based on the testimony and
       other evidence presented by Aggen, that the Broadview apartment where plaintiff served
       Quezada via substitute service was not his usual place of abode as required by section
       2-203(a)(2). The affidavit of the special process server stated that Quezada’s summons was
       served on Aggen at the Broadview apartment. The affidavit further stated that Aggen told the
       special process server that Quezada did not live there and that his name was not on the mailbox
       for the unit. The record also showed plaintiff served Quezada in the original action at addresses
       in New Mexico and through his business e-mail. At the citation proceeding, Aggen testified
       that Quezada had never lived at the Broadview apartment. Given these facts, we agree with the
       trial court that the Broadview apartment where plaintiff attempted service was not Quezada’s
       usual place of abode as required by section 2-203(a)(2). Accordingly, the order of the trial
       court quashing service was not against the manifest weight of the evidence.

¶ 43                                       CONCLUSION
¶ 44      Based on the above, the order of the trial court is affirmed in all respects.

¶ 45      Affirmed.




                                                   -9-